DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 1, 2019; April 1, 2020 and July 21, 2021 were filed after the mailing date of the Application on October 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 10, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks pages 6-9, filed April 19, 2022, with respect to the rejection(s) of claim(s) of claims 1, 4 and 6 under  35 U.S.C. §102(a)(1) as being anticipated by Almuhaidib (U.S. Patent Application Publication 2016/0320506A1) hereinafter "Almuhaidib" have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Donskoy et al. (U.S. Patent 6415666B1) hereinafter Donskoy. 

Applicant’s arguments, see Remarks page 9-12  filed April 19, 2022, with respect to the rejection(s) of claim(s) 2 and 3 under 35 U.S.C. § 103 as being unpatentable over Almuhaidib in view of Pepper et al. (U.S. Patent No. 6,809,991B1) hereinafter "Pepper"; claim 5 under 35 U.S.C. §103 as being unpatentable over Almuhaidib in view of Lev et al. (U.S. Patent 8,797,828B1), hereinafter "Lev"; claims 7-9 under 35 U.S.C. § 103 as being unpatentable over Almuhaidib in view of Corum et al. (U.S. Patent Application Publication 2016/0077055A1), hereinafter "Corum"; Claim 10 under 35 U.S.C. § 103 as being unpatentable over Almuhaidib in view of Armistead (U.S. Patent No. 3,295,100A), hereinafter "Armistead", have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Donskoy and Birken.

Applicant's arguments see Remarks page 9-14  filed April 19, 2022 with respect to rejection of claims  11-13 and 15-16 under 35 U.S.C. §103 as being unpatentable over Almuhaidib in view of Lev; claim 14 under 35 U.S.C. § 103 as being unpatentable over Almuhaidib in view of Lev and further in view of Yacoubian (U.S. Patent Application Publication 2006/0215175A1) hereinafter "Yacoubian";  claims 17 and 19-20 under 35 U.S.C. §103 as being unpatentable over Almuhaidib in view of Gjessing et al. (U.S. Patent 4,843,597A), hereinafter "Gjessing";  and  claim 18 under 35 U.S.C. § 103 as being unpatentable over Almuhaidib in view of Gjessing and in further view of Searles et al. (U.S. Patent Application Publication 2009/0292516A1), hereinafter "Searles", have been fully considered but they are not persuasive. Regarding rejection of claims  11 and 17,  Applicant submits “Almuhaidib does not teach or suggest a "subsurface radar apparatus that senses vibrational modes of a subsurface below the perturbed surface by measuring scattered radar signals..." as asserted in the Office Action” (page ) Examiner respectfully disagrees, Office Action does not rely upon  Almuhaidib to teach “subsurface radar apparatus” rather to teach “subsurface apparatus that senses vibrational modes” relying upon secondary reference teaching of the “radar apparatus”. With respect to the Applicant’s argument regarding non-obviousness of the prior art combination Applicant submits “The results of the claimed radar apparatus, i.e., measuring radar signals interacting with acoustic waves to sense vibrational modes of a subsurface, are not predicable. To the contrary, the present application in fact teaches that there are unexpected results associated with such an interaction of acoustic waves and electromagnetic waves/ radar signals”. Examiner respectfully disagrees. Interaction of the radar signal as well as other types of electromagnetic waves with the acoustic waves is known to one skilled in the art and widely used in practice (for example in radar vibrometers and laser doppler vibrometers). Further Applicant submits that “No mention is made in Lev of "radar signals" other than in the Background section at column 2, lines 13-17, which as noted in the Office Action describes a conventional method for detecting underground objects is ground penetrating radar (herein abbreviated GPR). Lev's invention teaches away from radar signals”. Examiner respectfully disagrees. Even though Lev is referring to GPR in the Invention background there is no teaching away from using GPR in the reference as “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  Thus, the features that Examiner relies upon in rejecting the independent claims 11 and 17 are obvious to combine. To address the rejection of the claims 12-16 and 18-20 Applicant relies upon the Argument of patentability of the independent claims 11 and 17 these arguments moot in view of the above. The rejection of claims 11-20 under  35 U.S.C. §103 is respectfully maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Donskoy in view of Almuhaidib.
Regarding claim 1, Donskoy teaches a system for near-surface subsurface detecting and characterizing subsurface heterogeneities (Donskoy column 3 lines 10-12: “a primary object of the present invention to provide a method and apparatus for the detection of metal and non -metal man-made objects buried in the ground”; lines 14-15: “another object of the invention to provide a method and apparatus to identify specific buried objects”), comprising: 
a non-contact acoustic source that senses a plurality of acoustic waves that travel through a surface (Donskoy Column 3 lines 49-54 : “the method and apparatus of the present invention which employs low frequency waves containing one or more frequencies for penetrating into ground, water, or sediments and exciting vibrations of a buried object. When these sound waves encounter an acoustically compliant object”); 
a radar instrument that outputs probing electromagnetic signals through the surface that interact and are affected by scattered signals of the acoustic waves (Donskoy column 3 lines 66-67- column 4 lines 1-8: “the present invention employs the effect of modulation of a probing RF signal by the vibration of a buried object. The invention employs an RF probing signal capable of penetrating underground and an acoustic signal. These signals are transmitted toward a target. The acoustic signal excites vibration of the buried object. Such vibration is much larger for acoustically compliant objects such as mines, unexploded ordinance, pipes and other shell-type object, as compared with much less compliant solid objects (rocks, tree roots, etc.)”) and further includes one or more modalities that sense a plurality of different vibrational modes of a subsurface below the surface (Donskoy column 4 lines 9-15: “The RF probing signal reaches the object, reflects back and is then received by a receiving antenna. Vibration of the compliant objects causes modulation of the reflected RF signal. The presence of this modulation serves as an object discrimination characteristic, since less compliant non-target objects (rocks, tree roots, etc.) reflect the RF signal without the modulation”; column 4 lines 51-53: “Each of the one or more sound sources 12 and 14 emits a signal, preferably a finite duration (burst) sinusoidal signal, with a given frequencies such as frequencies f1 and f2”; column 5 lines 1-4: “As a result of the nonlinear interaction at the object-medium interface, a signal with combination frequencies f1 ±f2 is generated. This signal, in turn, causes vibration of the surface of the ground above the buried object”); 
a device that measures a reflection of the electromagnetic signals dynamically generates a time sequence of properties of the acoustic waves (Donskoy column 7 lines 4-13: “There could be various modes of operation utilizing the radio-acoustic modulation effect. One mode may involve a CW air or solid borne signal causing the Doppler shift of a reflected RF probing signal. Another mode may employ a more complex acoustic signal, such as a dual frequency (frequencies f1 and f2) signal. This signal, in addition to vibration excitation of the target with the same frequencies f1 and f2, causes a nonlinear transformation of target vibration into the combination frequencies f1 ±f2 and f1 -f2 due to the nonlinear interaction of the vibrating target interface and the surrounding soil”); and 
a processor that analyzes dynamic multi-wave data (Donskoy column 6 lines 54-60: “The RF probing signal is reflected back to a sensor and then fed into a 414 demodulator 425 and then to a signal processor 423  such as a computer. The vibration of the compliant object caused by the acoustic signal modulates the reflected RF signal to allow this embodiment of the invention to serve as an object discriminator”) to quantify spatial variations in the mechanical and viscoelastic properties of the subsurface (Donskoy column 7 lines 16-29: “The processing unit of the device of this invention incorporates the means or steps of demodulation of the received signal by multiplying the received RF signal by a reference signal corresponding to the initially radiated RF signal, low-pass filtering, and post-processing such as the spectral analysis to identify the presence of the modulating frequencies. 
Among the advantages of the proposed technique are : the capability to detect non-metallic objects (e .g. plastic and 25 wooden mines and pipes); non-sensitivity to less-compliant objects such as rocks, solid metal objects, tree roots, etc.; identification capabilities, since the measured response depends on structural properties of the object”).
Donskoy does not teach a system for near-surface subsurface imaging comprising: 
an imaging device that dynamically generates a time sequence of images and maps elastic wave fields of the acoustic waves;
a processor that analyzes dynamic data of the images.
Almuhaidib teaches a system for near-surface subsurface imaging (Almuhaidib; paragraph [0012]: “FIG. 1 is a schematic earth model illustrating reflected seismic waves as a source for a reference/source wavefield and a receiver wavefield composed of near-surface scattered waves (corresponding to scattered body waves and surface waves, respectively), according to an implementation”; paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”) comprising: 
an imaging device that dynamically generates a time sequence of images  (Almuhaidib FIG.6; paragraph [0043]: “As illustrated in the workflow of FIG. 6, the source and receiver wavefields are decomposed (for example to the P-wave potential using equation (3) above) before the imaging condition is applied (cross-correlating and stacking over all time steps and sources). The imaging condition computes the scalar product of the two wavefields at each time step and summation over all time levels and shot locations”) and maps elastic wave fields of the acoustic waves  (Almuhaidib paragraph [0022]: “The ultimate goal in exploration seismology is to obtain an optimum image of the subsurface to map reservoir boundaries (for example, structural mapping) and to characterize reservoir properties (for example, porosity, saturation, permeability, and fracture density and orientation) for field evaluation and development”; paragraph [0025]: “To locate and image the near-surface scatterers, the described approach uses a pre-stack, elastic, reverse-time migration (RTM) that utilizes the scattered body-to-surface waves (for example, body to P-. S-, and surface waves), the most sensitive part of the wavefield to near-surface heterogeneities, before an imaging condition is applied”);
a processor  (Almuhaidib paragraph [0033]: “a computer system 150 can be used to acquire seismic data. As described above, the computer system 150 can include one or more computing devices or systems")  that analyzes dynamic data of the images (Almuhaidib paragraph [0034]: “In a shot-profile domain, an image is constructed by: 1) forward propagating the reference wavefield (modeled data with the estimated source wavelet); 2) back propagating the scattered wavefield (recorded multi-component data) as boundary conditions; and 3) separating the reference and scattered wavefields into P-wave components (that is, divergence of the wavefield) before the imaging condition is applied at each image location”; paragraph [0035]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for near-surface subsurface detecting and characterizing subsurface heterogeneities of Donskoy for near-surface subsurface imaging  to comprise: 
an imaging device that dynamically generates a time sequence of images and maps elastic wave fields of the acoustic waves;
a processor that analyzes dynamic data of the images as taught by Almuhaidib since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface detecting and characterizing subsurface heterogeneities of Donskoy Almuhaidib, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to modify for near-surface subsurface imaging  to comprise: 
an imaging device that dynamically generates a time sequence of images and maps elastic wave fields of the acoustic waves;
a processor that analyzes dynamic data of the images as taught by Almuhaidib  with the predictable result of “enhancing its (system- Examiner’s note) discrimination capability” as needed in Donskoy (column 7 lines 35-36).

	In regards of claim 3 Donskoy and Almuhaidib teaches the claimed invention as shown above for the claim 1. 
Donskoy further teaches the non-contact acoustic source includes a laser that generates a plurality of acoustic surface waves at a frequency range at the surface or subsurface (Donskoy column 5 lines 8-17: “sensor 20 or 120 could be an accelerometer (placed on the ground-contact sensor) or a microphone or ultrasonic (or laser) vibrometer suspended above the ground. Additionally, it should be pointed out that such sensing can be performed remotely. A signal with the combination frequencies f1 ±f2 exceeding a predetermined threshold level, which is set during calibration of the apparatus, indicates the presence of a compliant object 8. While the probe signal is in one frequency range, the received signal, or vibration signal can be in a different frequency range”).

Regarding claim 4, Donskoy and Almuhaidib teaches claimed invention as shown above for the claim 1, Donskoy further teaches the non-contact acoustic source generates one or more subsurface acoustic modes  in addition to Rayleigh waves (Donskoy column 7 lines 4-13: “There could be various modes of operation utilizing the radio-acoustic modulation effect. One mode may involve a CW air or solid borne signal causing the Doppler shift of a reflected RF probing signal. Another mode may employ a more complex acoustic signal, such as a dual frequency (frequencies f1 and f2) signal. This signal, in addition to vibration excitation of the target with the same frequencies f1 and f2, causes a nonlinear transformation of target vibration into the combination frequencies f1 ±f2 and f1 -f2 due to the nonlinear interaction of the vibrating target interface and the surrounding soil”).

In regards of claim 5, Donskoy and Almuhaidib teach the claimed invention as shown above for the claim 1.
Donskoy further teaches perturbations resulting from an output of the acoustic waves by the non-contact acoustic source are measured at a plurality of different depths in the subsurface by scattered radar signals generated by the radar instrument (Donskoy Column 4 lines 1-3: “The invention employs an RF probing signal capable of penetrating underground and an acoustic signal”; Column 4 lines 47-49: “A probe sound signal is emitted by one or more sound sources 12 and 14 suspended above the ground”; column 6 lines 52-66: “The acoustic signal vibrates a compliant object 8. An RF signal generator 417 is employed to create a ground penetrating RF probing signal. The RF probing signal is reflected back to a sensor 414 and then fed into a demodulator 425 and then to a signal processor 423 such as a computer. The vibration of the compliant object caused by the acoustic signal modulates the reflected RF signal to allow this embodiment of the invention to serve as an object discriminator. The RF signal can be a burst sinusoidal signal and may be synchronously admitted with a RF transmitter also suspended above the ground. Both the acoustic and the RF signals penetrate into the ground. The acoustic signal excites vibration of the buried mechanically compliant target.  This vibration causes a phase or frequency modulation of the RF signal reflected from the vibrated target”; column 7 lines 4-9: “There could be various modes of operation utilizing the radio-acoustic modulation effect. One mode may involve a CW air or solid borne signal causing the Doppler shift of a reflected RF probing signal. Another mode may employ a more complex acoustic signal, such as a dual frequency (frequencies f1 and f2) signal”; column 7 lines 30-36: “The invented technique can be utilized as a stand alone device or combined with existing target detection devices such as ground penetrating RADAR In this case the GPR 's, RF transmitting/receiving equipment can be combined to implement invented technique”).
Donskoy does not teach form a depth profile.
Almuhaidib teaches form a depth profile (Almuhaidib paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves” and FIG.5C, paragraph [0056]: “FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”).
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy and Almuhaidib forming a depth profile further taught by Almuhaidib since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy and Almuhaidib, it is within the capabilities of one of ordinary skill in the art to include forming a depth profile as further taught by Almuhaidib with the predictable result of greatly enhancing its discrimination capability as needed in Donskoy (column 7 lines 35-36).

Regarding claim 6, Donskoy and Almuhaidib teaches claimed invention as shown above for the claim 1, Donskoy further teaches the system is constructed and arranged for a characterization and monitoring of geologic hazards, infrastructure, and fluids (Donskoy column 1 lines 13-22: “a method and apparatus which emits an acoustic signal comprising one or more frequencies and measures vibrations of the ground/sediment sur face to detect buried objects such as mines. The present invention also relates to a method and apparatus which emits an electromagnetic RF probing signal and sound or vibration signal (modulating signal), detects the reflected electromagnetic signal from the buried object, and processes the received signal, identifying the modulation caused by vibration”, column 3 lines 49-53: “the method and apparatus of the present invention which employs low frequency waves containing one or more frequencies for penetrating into ground, water, or sediments and exciting vibrations of a buried object”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Donskoy in view of Almuhaidib and further in view of Pepper.
In regards of claim 2  Donskoy and Almuhaidib teach the claimed invention as shown above for the claim 1. 
Donskoy further teaches the non-contact acoustic source generates the acoustic waves (Donskoy column 1 lines13-15: “a method and apparatus which emits an acoustic signal comprising one or more frequencies”)
Donskoy does not teach the acoustic waves including a combination of compressional (P) waves, shear (S) waves and propagating waves via a thermoelastic effect directed at a focus region at the subsurface.
Almuhaidib teaches the acoustic waves including a combination of compressional (P) waves, shear (S) waves (Almuhaidib paragraph [0021]: “A "P-wave" denotes a primary or compressional wave, an "S-wave" denotes a secondary or shear wave, and "surface waves" refer to Rayleigh waves that are confined with propagation along the earth's free surface”), and directed at a focus region at the subsurface (paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”; FIG.4A-4F, paragraph [0051]: “The scatterers excite primary, shear and, also, surface waves due to the proximity to the free surface. BB and BR in panel (c) refer to scattered body-to-body and body-to-Rayleigh waves, respectively”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities  taught in combination by Donskoy and Almuhaidib since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities  taught in combination by Donskoy and Almuhaidib, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to generate the acoustic waves including a combination of compressional (P) waves, shear (S) waves as taught by Almuhaidib with the predictable result of “acoustic signal excites vibration of the buried object” as needed in Donskoy (Column 4 line 4).
Neither Donskoy nor Almuhaidib teach propagating waves via a thermoelastic effect.
Pepper teaches propagating waves via a thermoelastic effect (Pepper column 2, lines 46-51: “The exciter laser 31 periodically emits an excitation signal 36 in the form of one or more beams of laser light. Upon absorption in the ground 13 or in the air near the surface 14 of the ground 13, the beam or signal 36 generates an acoustic excitation along the surface 14, as well in the subsurface, through thermoelastic and/or ablative effects”).
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib the propagating waves via a thermoelastic effect  as taught by Pepper since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities of Almuhaidib, it is within the capabilities of one of ordinary skill in the art to propagate waves via a thermoelastic effect with the predictable result of obtaining an optimum image of the subsurface objects as needed in Almuhaidib (Paragraph [0022]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Donskoy in view of Almuhaidib  and further in view of Corum et al. (U.S. Patent Application Publication 2016/0077055A1) hereinafter “Corum”.
In regards of claim 7, Donskoy and Almuhaidib teaches the claimed invention as shown above for the claim 1. 
Donskoy further teaches the  radar instrument includes a surface penetrating radar (SPR) apparatus (Donskoy column 7 lines 30-35: “The invented technique can be utilized as a stand alone device or combined with existing target detection devices such as ground penetrating RADAR In this case the GPR's, RF transmitting/receiving equipment can be combined to implement invented technique. This can be a complimentary mode of operation of GPR”) that detects the scattered signals of the acoustic waves affecting the probing electromagnetic signals (Donskoy column 6 lines 54-60: “The RF probing signal is reflected back to a sensor 414 and then fed into a demodulator 425 and then to a signal processor 423 such as a computer. The vibration of the compliant object caused by the acoustic signal modulates the reflected RF signal to allow this embodiment of the invention to serve as an object  discriminator”).
Neither Donskoy nor Almuhaidib teach the apparatus that performs a rapid imaging of a dynamic scattered wave field. 
Corum teaches the apparatus that performs a rapid imaging of a dynamic scattered wave field (Corum paragraph [0195]: “the guided surface wave may be used to detect objects located up to 200 m below the surface in dry sand. As the composition, density, stratification and/or moisture of the soil changes, the depth of detection changes. For example, objects may be located up to 30 m below the surface of other soils that have higher moisture content and are richer in nutrients. In contrast, typical ground penetrating radar is limited to about 18 meters in clean dry sand and 6 meters in dense wet clay. The depth of penetration can be increased by operating at lower frequencies”; paragraph [0196]: “For pulsed carrier radar, a guided surface waveguide probe 200 launches a series of guided surface waves at a defined repetition period. Each of the guided surface waves are transmitted for a predefined duration (or pulse width). The pulse width of the transmitted signal is chosen to ensure that the radar emits sufficient energy to allow detection of the backscatter from an object by a receiver”).
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy and Almuhaidib the apparatus that performs a rapid imaging of a dynamic scattered wave field as taught by Corum since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy and Almuhaidib, it is within the capabilities of one of ordinary skill in the art to use the apparatus that performs a rapid imaging of a dynamic scattered wave field as taught by Corum with the predictable result of allowing for sensing various signals because of heterogeneous conditions below the surface of the earth.

In regards of claim 8 Donskoy, Almuhaidib and Corum teach the claimed invention as shown above for the claim 7. 
Donskoy further teaches the SPR apparatus interacts with the scattered signals of the acoustic waves (Donskoy column 6 lines 54-60: “The RF probing signal is reflected back to a sensor 414 and then fed into a demodulator 425 and then to a signal processor 423 such as a computer. The vibration of the compliant object caused by the acoustic signal modulates the reflected RF signal to allow this embodiment of the invention to serve as an object  discriminator”).
Donskoy does not teach capturing or freezing wave motion of the acoustic waves.
Almuhaidib teaches capturing or freezing wave motion of the acoustic waves (Almuhaidib paragraph [0080]: “For example, in a first implementation, a computer-implemented method for imaging and locating near-surface heterogeneities, comprising: isolating scattered body to primary, shear, and surface waves as a receiver wavefield from recorded near-surface scattered wave data generated by scatters; backward-propagating the isolated receiver wavefield through an earth model from a final to an initial state; cross-correlating a source wavefield and the receiver wavefields; stacking, over all time steps and sources, a source wavefield and the receiver wavefields lo generate a subsurface image; and initiating display of the subsurface image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy, Almuhaidib and Corum the capturing or freezing wave motion of the acoustic waves as taught by Almuhaidib since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy, Almuhaidib and Corum, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the capturing or freezing wave motion of the acoustic waves as taught by Almuhaidib with the predictable result of allowing for sensing various signals because of heterogeneous conditions below the surface of the earth.

In regards of claim 9 Donskoy, Almuhaidib and Corum teach the claimed invention as shown above for the claim 7. 
Donskoy further teaches the SPR apparatus (Donskoy column 7 lines 30-34: “The invented technique can be utilized as a stand alone device or combined with existing target detection devices such as ground penetrating RADAR In this case the GPR 's, RF transmitting/receiving equipment can be combined to implement invented technique”)
Donskoy does not teach the apparatus detect selected displacement signals of the probing electromagnetic signals and display them versus time
Almuhaidib teaches the apparatus detect selected displacement signals of the probing electromagnetic signals and display them versus time (Almuhaidib paragraph [0080]: “For example, in a first implementation, a computer-implemented method for imaging and locating near-surface heterogeneities, comprising: isolating scattered body to primary, shear, and surface waves as a receiver wavefield from recorded near-surface scattered wave data generated by scatters; backward-propagating the isolated receiver wavefield through an earth model from a final to an initial state; cross-correlating a source wavefield and the receiver wavefields; stacking, over all time steps and sources, a source wavefield and the receiver wavefields lo generate a subsurface image; and initiating display of the subsurface image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy, Almuhaidib and Corum the detecting selected displacement signals of the probing electromagnetic signals and display them versus time as taught by Almuhaidib since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Donskoy, Almuhaidib and Corum, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the detecting selected displacement signals of the probing electromagnetic signals and display them versus time as taught by Almuhaidib with the predictable result of enhancing its discrimination capability as needed in Donskoy (Column 7 lines 35-36).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donskoy in view of Almuhaidib  and further in view of Armistead (U.S. Patent 3295100A) hereinafter “Armistead”.
In regards of claim 10 Donskoy and Almuhaidib teach the claimed invention as shown above for the claim 1. 
Neither Donskoy nor Almuhaidib teach a trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device.
Armistead teaches a trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device (Armistead FIG. 3; column 9, lines 6-12: “Receiving transducer 32 is connected to filter 82 which in turn is followed by amplifier and clipper 84 and trigger generator 44. Likewise, receiving transducer 30 is connected to filter 46 followed by amplifier and clipper 48 and trigger generator 45. The outputs of trigger generator 44 and trigger generator 45 are connected to cable pulser 87” and column 10, lines 35-39: “The peak value of the sawtooth voltage from the generator 176 is detected by the peak reading vacuum tube voltmeter 178 and applied to the D.C. amplifier 186, which provides an output whose amplitude is equivalent to the time difference between t’2 and t’0”). 
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device as taught by Armistead since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib, it is within the capabilities of one of ordinary skill in the art to use trigger device, wherein the non-contact acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device as taught by Armistead with the predictable result of providing efficient detection of the earth formation.

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Lev et al. (U.S. Patent 8797828B1) hereinafter “Lev”.

In regards of claim 11, Almuhaidib teaches a system for near-surface subsurface imaging (Almuhaidib FIG. 1, paragraph [0012]: “FIG. 1 is a schematic earth model illustrating reflected seismic waves as a source for a reference/source wavefield and a receiver wavefield composed of near-surface scattered waves (corresponding to scattered body waves and surface waves, respectively), according to an implementation”; paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”) for detecting and characterizing subsurface heterogeneities (FIG.6, paragraph [0017]: “FIG. 6 is a flowchart of an example method for imaging and locating near-surface heterogeneities using seismic data, for example, for reservoir analysis of a subterranean region”), comprising: 
a plurality of acoustic waves that travel through a surface (FIG.1, paragraph [0032]: “The example earth model 100 includes a seismic source 108 (for example, a seismic air-gun or other seismic source) that can emit seismic energy. Although seismic source 108 is illustrated beneath a free surface 110”); and 
a subsurface apparatus that senses vibrational modes of a subsurface below the perturbed surface by measuring scattered radar signals (FIG.1, paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”), that interact with the surface acoustic waves at one or more depths below the perturbed surface (paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-body-wave scattering contributes more to the image”). 
Almuhaidib does not teach a laser that senses; and
a radar apparatus.
Lev teaches a laser that senses (Lev FIG.1 elements 102, 104; column 8, line 62- column 9, line 1: "Reference is now made to FIG. 1 which is a schematic illustration of a system for detecting and imaging underground objects, generally referenced 100, constructed and operative in accordance with an embodiment of the disclosed technique. System 100 includes a multibeam laser 102, an optical sensing system 104, a seismic source 106 and a processor 108"); and
a subsurface radar apparatus (Lev column 2, lines 13-17: “A further known method for detecting underground objects is ground penetrating radar (herein abbreviated GPR). In GPR, electromagnetic waves in the 1-100 kilohertz (herein abbreviated kHz) range are directed towards an area of interest”).
 It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib the laser that senses and the subsurface radar apparatus as taught by Lev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught by Almuhaidib, it is within the capabilities of one of ordinary skill in the art to use the laser that senses with the predictable result of providing efficient seismic surveying and use the subsurface radar apparatus with the predictable result of obtaining an optimum image of the subsurface objects as needed in Almuhaidib (Paragraph [0022]).

In regards of claim 12 Almuhaidib and Lev teach the claimed invention as shown above for the claim 11. 
Almuhaidib further teaches an imaging device that dynamically generates a time sequence of images of properties of the acoustic waves (Almuhaidib FIG.6, paragraph [0043]: “As illustrated in the workflow of FIG. 6, the source and receiver wavefields are decomposed (for example to the P-wave potential using equation (3) above) before the imaging condition is applied (cross-correlating and stacking over all time steps and sources). The imaging condition computes the scalar product of the two wavefields at each time step and summation over all time levels and shot locations”); and
maps elastic wave fields of the acoustic waves (paragraph [0022]: “The ultimate goal in exploration seismology is to obtain an optimum image of the subsurface to map reservoir boundaries (for example, structural mapping) and to characterize reservoir properties (for example, porosity, saturation, permeability, and fracture density and orientation) for field evaluation and development” ; paragraph [0025]: “To locate and image the near-surface scatterers, the described approach uses a pre-stack, elastic, reverse-time migration (RTM) that utilizes the scattered body-to-surface waves (for example, body to P-, S-. and surface waves), the most sensitive part of the wavefield to near-surface heterogeneities, before an imaging condition is applied”); and 
a processor (FIG.1, paragraph [0033]: “a computer system 150 can be used to acquire seismic data. As described above, the computer system 150 can include one or more computing devices or systems”) that analyzes dynamic multi-wave data of the images (paragraph [0034]: “In a shot-profile domain, an image is constructed by: 1) forward propagating the reference wavefield (modeled data with the estimated source wavelet); 2) back propagating the scattered wavefield (recorded multi-component data) as boundary conditions; and 3) separating the reference and scattered wavefields into P-wave components (that is, divergence of the wavefield) before the imaging condition is applied at each image location” ; paragraph [0035]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media”) to quantify spatial variations in the mechanical and viscoelastic properties of the subsurface (paragraph [0028]: “However, any modeling scheme (for example, finite element, spectral elements, and the like) that can solve the elastic wave equation and takes into account spatial variations of the elastic properties (for example, lateral and vertical variations in velocities and densities of the materials) can be utilized. For a source wavefield, sources are incorporated in the simulation by adding a force term (for example, values of a source time function) to stress components at a cell point placed on the top of the computational grid, to mimic a vibroseis-type field acquisition (for example using a vibrator). For a receiver wavefield, sources are incorporated in the simulation by adding recorded data reversed in time (that is, a separated scattered wavefield) to the particle velocity components at cell points in the computational grid placed at the same locations as the receivers”).

Regarding claim 13, Almuhaidib and Lev teach claimed invention as shown above for the claim 12. 
Almuhaidib does not teach the laser controls an output of laser energy into different waves at a frequency range at the surface or subsurface by one or more of a spot size, pulse length, energy and triggering of the laser.
Lev teaches the laser controls an output of laser energy into different waves at a frequency range at the surface or subsurface by one or more of a spot size, pulse length, energy and triggering of the laser (Lev FIG.1, column 9, lines 36-46: “Multibeam laser 102 can be embodied as any laser having a coherence level high enough such that reflections from the matrix of laser spots generate a speckle pattern on detector 104. In general, the coherence length of multibeam laser 102 should be as least as long as the diameter of a single laser spot on the surface of the area of interest. In addition, multibeam laser 102 must be capable of simultaneously transmitting a plurality of laser beams to the area of interest, hence a matrix of laser spots, where each laser beam is substantially unique in a given laser property, such as frequency”).
It would have been obvious to one of ordinary skill in the art to further include in in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev the laser controlling an output of laser energy into different waves at a frequency range at the surface or subsurface by one or more of a spot size, pulse length, energy and triggering of the laser as taught by Lev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev, it is within the capabilities of one of ordinary skill in the art to include the laser controlling an output of laser energy into different waves at a frequency range at the surface or subsurface by one or more of a spot size, pulse length, energy and triggering of the laser as taught by Lev with the predictable result of obtaining an optimum image of the subsurface objects as needed in Almuhaidib (Paragraph [0022]).

In regards of claim 15 Almuhaidib and Lev teach the claimed invention as shown above for the claim 11. 
Almuhaidib further teaches the perturbations resulting from an output of the laser are measured at a plurality of different depths in the subsurface by scattered signals (Almuhaidib FIG.1, paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”; paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-body-wave scattering contributes more to the image”) generated by the subsurface apparatus and form a depth profile (paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves” and FIG. 5C, paragraph [0056]: “FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”).
Almuhaidib does not teach radar signals generated by the subsurface radar apparatus.
Lev teaches radar signals generated by the subsurface radar apparatus (Lev column 2, lines 13-17: “A further known method for detecting underground objects is ground penetrating radar (herein abbreviated GPR). In GPR, electromagnetic waves in the 1-100 kilohertz (herein abbreviated kHz) range are directed towards an area of interest”).
It would have been obvious to one of ordinary skill in the art to further include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev the radar signals generated by the subsurface radar apparatus taught by Lev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev, it is within the capabilities of one of ordinary skill in the art to include the radar signals generated by the subsurface radar apparatus taught by Lev with the predictable result of obtaining an optimum image of the subsurface objects as needed in Almuhaidib (Paragraph [0022]).

In regards of claim 16 Almuhaidib and Lev teach the claimed invention as shown above for the claim 15. 
Almuhaidib further teaches the depth profile provides for a characterization and monitoring of geologic hazards, infrastructure, and fluids (Almuhaidib paragraph [0022]: “However, in the real world, many factors affect the quality of seismic data. These factors include near-surface complexity in arid environments (for example, surface topography and near-surface heterogeneities) such as sand dunes, wadis/large escarpments, karsted carbonates, caves, dry river beds, and any abrupt change in the elastic properties of earth material (for example, velocity and density) not only due to lithology changes but also can be due to other material property variations such as pressure and fluid saturations”).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Lev and further in view of Yacoubian (U.S. Patent Application Publication 2006/0215175A1) hereinafter “Yacoubian”.
In regards of claim 14 Almuhaidib and Lev teach the claimed invention as shown above for the claim 11. 
Neither Almuhaidib nor Lev teach the laser includes a Q-type switched laser.
Yacoubian teaches the laser includes a Q-type switched laser (Yacoubian paragraph [0098]: “An acoustic generation system can use either direct modulation of a CW laser or combined modulation of a pulsed laser such as a a-switched laser and direction modulation. Various architectures can implement the acoustic generation system”).
It would have been obvious to one of ordinary skill in the art to include in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev the laser including a Q-type switched laser as taught by Yacoubian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities taught in combination by Almuhaidib and Lev, it is within the capabilities of one of ordinary skill in the art to use the laser including a Q-type switched laser as taught by Yacoubian with the predictable result of providing efficient subsurface detection.
	
	
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Gjessing et al. (U.S. Patent 4843597A) hereinafter “Gjessing”.
In regards of claim 17, Almuhaidib teaches A method for determining a subsurface feature (Almuhaidib FIG. 1, paragraph [0012]: “FIG. 1 is a schematic earth model illustrating reflected seismic waves as a source for a reference/source wavefield and a receiver wavefield composed of near-surface scattered waves (corresponding to scattered body waves and surface waves, respectively), according to an implementation” ; paragraph [0020]: “This disclosure describes computer-implemented methods, software, and systems for imaging and locating near-surface heterogeneities using seismic data by accounting for information contained in near-surface scattered body-to-surface waves when modeling wave propagation for subsurface imaging”), comprising: 
transmitting at least one acoustic wave at a surface location (FIG.1, paragraph [0032]: “The example earth model 100 includes a seismic source 108 (for example, a seismic air-gun or other seismic source) that can emit seismic energy. Although seismic source 108 is illustrated beneath a free surface 110”); 
sensing a plurality of perturbations in response to the output of the at least one acoustic wave (FIG.1, paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”) at different depths in a subsurface at or near the surface location (paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-body-wave scattering contributes more to the image”); 
determining a plurality of measurements of the at least one acoustic wave at the different depths (paragraph [0021]: “For purposes of this disclosure, "near-surface" refers to the shallowest one wavelength depth from the earth's surface. For example, in case of 30 Hz dominant frequency and 1800 m/s wave speed, the shallowest one wavelength is equivalent to the top 60 m depth from the earth's surface”; paragraph [0027]: “The P-wave components (divergence of the wavefield) are derived from the spatial derivatives of the measured wavefields. The scattered body-to-surface waves travel horizontally along the free surface, and they provide optimal illumination and wavenumber coverage of the near surface when combined with nearly vertical body waves. However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; paragraph [0058]: “However, because the amplitude of surface waves decays exponentially with depth, only near-surface heterogeneities that are close to the free surface (for example, shallower than one wavelength) can be illuminated and imaged by the scattered body-to-surface waves. As a result, the intensity of the imaged scatterers with scattered surface waves decreases with depth, and therefore, body-to-bodywave scattering contributes more to the image”); 
comparing data of the plurality of measurements to a computational elastic or viscoelastic acoustic propagation model for depths corresponding to the different depths of the at least one acoustic wave in the subsurface (elastic model, paragraph [0030]: “An earth model is built by assigning values of elastic material properties (for example, primary wave speed, shear wave speed, and density) at each spatial point/cell location in a computational grid. The assigned elastic material property values represent the Earth's geological structures desired to simulate the response of wave propagation through” and FIG.6; para [0043] “As illustrated in the workflow of FIG. 6, the source and receiver wavefields are decomposed (for example to the P-wave potential using equation (3) above) before the imaging condition is applied (cross-correlating and stacking over all time steps and sources). The imaging condition computes the scalar product of the two wavefields at each time step and summation over all time levels and shot locations”); and 
determining in response to the comparison a set of elastic or viscoelastic parameters for the surface location (paragraph [0022]: “The ultimate goal in exploration seismology is to obtain an optimum image of the subsurface to map reservoir boundaries (for example, structural mapping) and to characterize reservoir properties (for example, porosity, saturation, permeability, and fracture density and orientation) for field evaluation and development"; paragraph [0025]: “To locate and image the near-surface scatterers, the described approach uses a pre-stack, elastic, reverse-time migration (RTM) that utilizes the scattered body-to-surface waves (for example, body to P-, S-, and surface waves), the most sensitive part of the wavefield to near-surface heterogeneities, before an imaging condition is applied”; paragraph [0028]: “Modeled waves are typically simulated using computer programs that numerically solve an elastic wave equation with a time-domain finite difference scheme. However, any modeling scheme (for example, finite element, spectral elements, and the like) that can solve the elastic wave equation and takes into account spatial variations of the elastic properties (for example, lateral and vertical variations in velocities and densities of the materials) can be utilized. For a source wavefield, sources are incorporated in the simulation by adding a force term (for example, values of a source time function) to stress components at a cell point placed on the top of the computational grid, to mimic a vibroseis-type field acquisition (for example using a vibrator). For a receiver wavefield, sources are incorporated in the simulation by adding recorded data reversed in time (that is, a separated scattered wavefield) to the particle velocity components at cell points in the computational grid placed at the same locations as the receivers”; paragraph [0035]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media”). 
Almuhaidib does not teach transmitting a synchronized radar signal that interacts with the at least one acoustic wave.
Gjessing teaches transmitting a synchronized radar signal that interacts with the at least one acoustic wave (Gjessing FIG.16; column 10, lines 6-22: “FIG. 16 indicates how the focusing can be effected for the acoustic and the electromagnetic part of the system respectively. In the separate diagrams A, B, C and D in FIG 16 water surface is designated 71 and a sub-surface object 72, whereas the sea bed is designated 75. The position of the radar is shown at 70, whereas corresponding acoustic sources or source arrays respectively are shown at 77a, 77c as well as 77b and 77d respectively. The various combinations of focusing serve to improve the detection and mapping performance. More particularly diagram A indicates a situation in which none of the system parts are focused. In diagram 8 the acoustic system beam energy is focused at specific points in the sub-surface structure 72. The radar part here operates without focusing. In diagram D the radar part is adapted for synchronously scanning with the acoustic source array”).
It would have been obvious to one of ordinary skill in the art to include in the method for determining a subsurface feature taught by Almuhaidib the transmitting a synchronized radar signal that interacts with the at least one acoustic wave as taught by Gjessing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining a subsurface feature taught by Almuhaidib, it is within the capabilities of one of ordinary skill in the art to  transmit a synchronized radar signal that interacts with the at least one acoustic wave as taught by Gjessing with the predictable result of efficiently determining a recording of underground structures.

Regarding claim 19, Almuhaidib and Gjessing teach claimed invention as shown above for the claim 17, Almuhaidib further teaches sensing the plurality of perturbations includes measuring scattered radar signals of the synchronized radar signal that interact with the at least one acoustic waves at the one or more depths of the subsurface below the perturbed surface (Almuhaidib paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; FIG. 5C ; paragraph [0056]: “FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”).

Regarding claim 20, Almuhaidib and Gjessing teach claimed invention as shown above for the claim 17, Almuhaidib further teaches the at least one acoustic wave includes Rayleigh waves (FIG.1; paragraph [0032]: “besides the reflected seismic waves 102, there can be coherent noise (for example, surface waves 106), induced by the scattered body waves 104 caused by scatterers 122. Specifically, the earth model 100 shows scattered surface (Rayleigh) waves 106 excited by direct body waves 112 and upcoming reflected seismic waves 102”) having an amplitude that decreases with depth and depends on elasticity characteristics of the subsurface (See X-axis, FIG.3A-3F; paragraph [0050]: “FIGS. 3B, 3E, and 3H illustrate a total wavefield simulated using a model with scatterers (for example, 122 of FIG. 1). FIGS. 3C, 3F, and 3I illustrate a scattered wavefield. The scales (for example, as indicated by 302 of FIG. 3A) at the bottom of each of FIGS. 3A-C, 3D-F, and 3G-I indicate amplitudes. In each of FIGS. 3A-C, 3D-F, and 3G-I, a seismic source is configured to be at (x, z)=(150 m, 0 m)”; paragraph [0030]: “An earth model is built by assigning values of elastic material properties (for example, primary wave speed, shear wave speed, and density) at each spatial point/cell location in a computational grid. The assigned elastic material property values represent the Earth's geological structures desired to simulate the response of wave propagation through”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Almuhaidib in view of Gjessing and further in view of Searles et al. (U.S. Patent Application Publication 2009/0292516A1) hereinafter “Searles”.
In regards of claim 18 Almuhaidib and Gjessing teach the claimed invention as shown above for the claim 17. 
Almuhaidib further teaches computational elastic or viscoelastic propagation model for describing displacements of the at least one acoustic waves at the different depths to infer or derive elastic and viscoelastic parameters of the subsurface in three dimensions (Almuhaidib paragraph [0031]: “While this disclosure emphasizes two-dimensional (2D) earth models (as 2D models are generally more feasible than 30 earth models in terms of the computational efficiency), the described approach can be extended to three-dimensional (3D) models”; paragraph [0027]: “However, because the surface waves decay exponentially with depth, the heterogeneities that are close to the free surface are better illuminated and imaged by the scattered surface waves”; FIG. 5C; paragraph [0056]: “FIG. 5C illustrates that a precise depth image depends on the ability to accurately estimate a subsurface velocity model, especially for field data. As shown in FIG. 5C, small errors in the velocity model can significantly defocus the image results. In such cases, updating the velocity model based on least-square migration (LSM) or a waveform inversion can be useful to mitigate resultant artifacts in the RTM image”; paragraph [0035]-[0036]: “The multi-component source and receiver wavefields are extrapolated in time by solving a seismic elastic-wave equation in isotropic elastic media as: 
                
                    ρ
                    
                        
                            
                                
                                    ∂
                                
                                
                                    2
                                
                            
                            u
                        
                        
                            ∂
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    
                    -
                    
                        
                            λ
                            +
                            2
                            μ
                        
                    
                    ∇
                    
                        
                            ∇
                            ∙
                            u
                        
                    
                    +
                    μ
                    ∇
                    ×
                    
                        
                            ∇
                            ×
                            u
                        
                    
                    =
                    f
                     
                    ,
                
             
where, ρ is density, λ and μ are lame parameters, u is the displacement vector, and f is a force term (for example, source wavelet or receiver wavefield injected as a boundary condition”).
Neither Almuhaidib nor Gjessing teach combining radar-based measured displacements with the computational elastic or viscoelastic propagation model.
Searles teaches combining radar-based measured displacements with the computational elastic or viscoelastic propagation model (Searles paragraph [0073]: “The displacement measurements from tilt arrays or remote sensing may be used to further constrain or improve the layered earth model and layer properties. Field-wide surveillance methods may include real-time surveying of earth surface and subsurface displacements via tilt arrays. Another such method may employ remote sensing capabilities (e.g., Interferometric Synthetic Aperture Radar (lnSAR), Light Detection and Ranging (LiDAR), Global Positioning System (GPS)) to periodically survey earth surface displacements. For some embodiments it may be desirable to integrate field-wide surveillance methods with earth stress analysis methods as part of a calibration scheme and to enable rapid forward or inverse modeling capabilities. The displacement measurements may be used to further constrain or improve the model and/or properties on the basis of minimizing the square of the error between the measured surface displacements and the displacement field quantity predicted by the earth stress analysis method”). 
It would have been obvious to one of ordinary skill in the art to include in the method for determining a subsurface feature taught by Almuhaidib in combination with Gjessing the combining radar-based measured displacements with the computational elastic or viscoelastic propagation model as taught by Searles since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining a subsurface feature taught by Almuhaidib in combination with Gjessing, it is within the capabilities of one of ordinary skill in the art to combine radar-based measured displacements with the computational elastic or viscoelastic propagation model as taught by Searles with the predictable result of efficient profiling the earth for seismic events.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birken et al. (WIPO PCT Application Publication WO2006099059A2) teaches a method for correcting a 3D location measured by a tracking system assuming a vertical offset;
Shaydurov et al. (Russian Patent Document Publication RU2681271C1) teaches a device for searching for mines and mines on the basis of the radar parametric method;
Greneker, III et al. (U.S. Patent Application Publication 2005/0128123A1) stabilizing motion in a radar detection system using ultrasonic radar range information;
Biggs (U.S. Patent Application Publication 2005/0062639A1) teaches a sub-surface radar imaging;
Allegar et al. (U.S. Patent 10768325B2) teaches a method to estimate 4D seismic acquisition repeatability specifications from high-resolution near-water-bottom seismic images;
Rikoski (U.S. Patent Application Publication 2013/0083621A1) teaches a systems and methods for seismic survey.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648